Citation Nr: 1122852	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1962 to September 1966 and from February 1969 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran withdrew all claims except for the two claims listed on the first page of this REMAND.

In February 2004, the Veteran withdrew a request for a hearing before the Board. 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

A claim of service connection for diabetes mellitus, type 2, to include as due to Agent Orange, in which the only evidence of exposure was the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam, was subject to a stay imposed by the Secretary of VA as a result of the decision of the United States Court of Appeals for Veterans Claims (Veterans Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  By letter, dated in October 2006, the Board notified the Veteran that there was a judicial stay imposed on processing his claim of service connection based on exposure to Agent Orange. 

In May 2008, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the Veterans Court. The United States Supreme Court then denied the petition for a writ of certiorari in January 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

As the stay is no longer in effect, adjudication of the claim is resumed.

In March 2009, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Board remanded the case to have the RO obtain the Veteran's service personnel records and to obtain the deck logs of the USS INTREPID (CVS -11) while it was in the territorial waters off the coast of Vietnam in 1966 to assist in the factual determination as to whether the Veteran went ashore in Vietnam.  

On remand, there is no indication that the RO requested the Veteran's personnel records.

As to the deck logs, the RO reprinted an electronic response from the National Personnel Records Center (NPRC) in December 2002, a copy of which had already been associated with the file, that the NPRC was unable to verify if the Veteran had in- country service in Vietnam and but confirmed when the USS INTREPID (CVA-11) was in the territorial waters of the Republic of Vietnam.  Neither the original printout nor the repeat printout indicates whether the RO asked for the deck logs.  Further, there is no indication the NPRC would maintain the deck logs.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives on the claim for service connection for diabetes mellitus.  The claim for entitlement for total disability based upon individual unemployability is deferred until development of the diabetes claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the appropriate custodian of naval records to search the deck logs of the USS INTREPID (CVS -11) for information that crewmembers were sent ashore in Vietnam and the reason the crewmember were sent ashore, during the following times: May 5 to 6, 1966; May 14 to June 1, 1966; July 8 to August 10, 1966; and September 1 to September 23, 1966.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, adjudicated the claims. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.














The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


